Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 1 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 2 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 3 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 4 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 5 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 6 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 7 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 8 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 9 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 10 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 11 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 12 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 13 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 14 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 15 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 16 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 17 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 18 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 19 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 20 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 21 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 22 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 23 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 24 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 25 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 26 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 27 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 28 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 29 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 30 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 31 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 32 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 33 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 34 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 35 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 36 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 37 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 38 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 39 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 40 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 41 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 42 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 43 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 44 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 45 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 46 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 47 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 48 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 49 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 50 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 51 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 52 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 53 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 54 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 55 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 56 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 57 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 58 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 59 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 60 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 61 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 62 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 63 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 64 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 65 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 66 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 67 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 68 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 69 of 71
Case 1:20-cr-00023-DLC Document 62 Filed 12/01/20 Page 70 of 71
                            -37~ C/O ,...05'-/
                        ~ 1:20-cr-00023-DLC
   OSR-Ph &uctd'hqr?{t'Case                 Document 62                                                                         '      r;;:: .. h•h--• l ~ ~ - - v . , ~
                                                                                                             Filed 12/01/20 Page #-71 of 71
 r- c_ -:r P.O . Box ~ooo
(_./ 0 I Al '    ~ft-J£ /J1 JJ l- N                          I          ::T         O ~ (,; f 0

                                                                                                             U.S. P8STAGE PAID


                                                                               .a
                                                                               UNITEDSTl.TES
                                                                              l"OST4LSE/tVICE c
                                                                                                             Fg:M L ENV
                                                                                                             J INT BASE MD L, NJ
                                                                                                             08640
                                                                                                             NOV 24'r20
                                                                                                             AMOUN

                                                                                     1000
                                                                                                     10007
                                                                                                               $0.00
                                                                                                             R2305M146429- 17



                      ,-,




                                                                                                  CLERY...      0~       cou RT
                 , ......
                                                                                                  l{_5, DI 5 1 12_ 1 c ,              CovtQ__J
                -
                                    -·-·                                                          So o        P£fr;:z_ L            S<tR£t 1
                                                         ~
                                                                                                  1-J t vJ '(o R._K i Ny / 0 u o 7~ / 3 I :J,
                -I                         I n
                                             r                    [nril
                                                 rn     c:::,
                                           l::n ;;::i   rn        ©
                                              " -
                            ....)
                                                        n
                                            u• C/')~
                                            ;....       c::,
                                                                  [nri]
                                             Z,-..                c::::.::J
                                             ~~
                                                        r -,..)
                                                        c:::>

                                                 -n               ~
                                                        r-,..)
                                                 'TJ    c:::>


                                                  tT1             ~
                                                         (c       _J J
